Citation Nr: 1601054	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of veteran status for Department of Veterans Affairs compensation purposes.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant presently has no recognized military, naval, or air service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2013 and July 2014, the Board remanded the matter for due process considerations.  For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2011 VA Form 9, the appellant requested a hearing before a Veterans Law Judge in Washington, DC.  

In a March 2013 letter, however, the appellant explained that he was incarcerated and unable to travel to attend a hearing.  He requested a Board videoconference hearing in lieu of an in-person hearing and claimed that videoconference equipment was available at his penal institution.  

In April 2013, the Board remanded the matter for the purpose of affording the appellant his requested hearing.  The record shows that the RO contacted the appellant's penal institution in September 2013 and was advised that their videoconference equipment was available only for judicial proceedings involving an inmate's incarceration.  

In a September 2013 letter, the RO advised the appellant that he had been scheduled for a Board videoconference hearing to be held at the Waco RO in November 2013.  Later that month, the appellant responded that he was unable to travel to the Waco RO in light of his incarceration and again asked for a videoconference hearing at his penal institution.  The RO did not respond to the appellant.  After the appellant failed to appear for the scheduled November 2013 Board hearing, the RO returned the appeal to the Board.  

In July 2014, the Board again remanded the matter to comply with the appellant's outstanding hearing request.  The Board noted that the record on appeal contained an August 2013 memorandum from the Texas Department of Criminal Justice (TDCJ) indicating that the appellant's projected release date was June 7, 2014, and that a check of the TDCJ website under relevant data appeared to indicate that the appellant was no longer incarcerated.  In light of these factors, the Board directed the RO to schedule the appellant's requested videoconference hearing, documenting all attempts to contact the claimant.

The record available to the Board contains no indication that the RO has complied with the July 2014 remand instructions.  

The Board emphasizes that a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  As videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015).  All attempts to locate the appellant must be documented in the record.  

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




